UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07881 Brazos Mutual Funds (Exact name of registrant as specified in charter) 5949 Sherry Lane, Suite 1600 Dallas, Texas 75225 (Address of principal executive offices) (Zip code) Benjamin C. Bell, Jr. 5949 Sherry Lane, Suite 1600 Dallas, Texas 75225 (Name and address of agent for service) (214) 365-5200 Registrant's telephone number, including area code Date of fiscal year end: 11/30/08 Date of reporting period:2/29/08 Item 1. Schedule of Investments. BRAZOS
